Citation Nr: 1601274	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-30 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine for the period prior to February 28, 2011, and in excess of 20 percent therefrom.  

2.  Entitlement to a rating in excess of 30 percent for DDD and arthritis of the cervical spine.  

3.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy (PN) of the left upper extremity (LUE), to include the shoulder, arm, hand, and fingers.  

4.  Entitlement to an initial rating in excess of 20 percent for PN of the left lower extremity (LLE), to include the hip, buttocks, and foot.  

5.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The Veteran served on active duty from February 1971 to June 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  A Travel Board hearing was held in St. Petersburg, Florida, before the undersigned Veterans Law Judge (VLJ) in April 2015.  A copy of the transcript of that hearing is of record.  

In July 2015, the Board remanded the case to the RO, in part, for contemporaneous examinations regarding the claims on appeal.  The case has now been returned to the Board for further appellate consideration.  

As reflected below, each of the issues on appeal are addressed in the REMAND below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the appellant if further action is required on his part.  


REMAND

As noted above, the Board, in pertinent part, remanded the claims on appeal in July 2015 for contemporaneous examinations to address the severity of the service-connected lumbar spine, cervical spine, and PN of the LUE and LLE conditions.  Also requested was an examination for housebound status or permanent need for regular aid and attendance.  The requested examinations were performed in September 2015 by the same VA examiner.  His detailed reports are of record, and they include range of motion (ROM) test results, to include forward flexion, for the lumbar and cervical spine.  The reports also include the examiner's description of the severity of the Veteran's PN on his left upper and left lower extremities.  Also of record is the examiner's opinion as to whether the Veteran meets the criteria for aid and attendance.  

In subsequently dated statements in November 2015, the Veteran claimed that the September 2015 examination results were inaccurate.  In support of his claim, he submitted a statement by his neighbor as to the severity of his conditions.  The neighbor attested to the fact that he or his wife looked in on the Veteran almost every day.  They also, on occasion, cooked for him and drove him to his medical appointments.  The neighbor opined that the Veteran experienced debilitating episodes as a result of his intervertebral disc syndrome (IVDS).  Also added to the record was an October 2015 statement by the Veteran's private physician.  She noted that the Veteran was in recurring chronic pain that incapacitated him and prevented him from normal daily employment and function.  

As to the VA's September 2015 examination reports, the Veteran alleged in his November 2015 statements that although reported in detail, he was actually unable to accomplish forward flexion ROM testing in regards to the lumbar, thoracic, and cervical spine.  Moreover, he argued that he told the examiner that he was suffering from constant debilitating episodes of severe pain, numbness, and weakness of the spine which radiated into the upper and lower extremities.  He argued that the examiner's reports do not reflect the severity of his conditions.  He also claimed that the aid and attendance examination report findings were inaccurate in that he has memory loss although none was noted on that report.  Thus, it is claimed that that examination is inaccurate also ( the Board notes that the VA record from November 2015 showed no such memory impairment).  

It is also noted that in an October 2015 rating decision, the Board's July 2015 decision was effectuated and a 40 percent rating was established for service connected loss of bladder control and service connection was established for constipation, with a current rating of 30 percent.  

Due to the severity of the Veteran's service-connected conditions, and as a result of the additional development indicated in the record since the VA examinations were conducted, the Board finds that additional VA examinations should be conducted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for VA examination(s) by examiner(s) with appropriate expertise who has not examined the Veteran previously, if possible, to determine the current severity and all orthopedic and neurologic manifestations of his service-connected DDD of the lumbar spine and DDD and arthritis of the cervical spine, as well as PN of the LUE and LLE.  The claims file should be made available to and reviewed by the examiner(s).  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including all orthopedic and neurologic residuals found to result from the service-connected disabilities.  Based on a review of the claims file and the results of the examination, the examiner(s) should address the following:

a.  The examiner(s) should describe all manifestations of the Veteran's service-connected lumbar spine DDD and cervical spine DDD and arthritis.  

b.  The examiner(s) should detail lumbar and cervical spine ranges of motion, detail any neurological findings, to include the nerves or nerve groups affected, and otherwise describe all pertinent findings and symptoms, including whether there is incapacitation due to cervical or lumbar spine disability.  

c.  The examiner(s) should also indicate if there is functional loss due to pain, weakness, excess fatigability, or incoordination associated with the lumbar and cervical spine disabilities.  The examiner(s) should inquire as to whether the Veteran experiences flare-ups as to the disabilities.  If so, to the extent possible, any additional functional loss or limitation of motion during such flare-ups should be described.  If this is not feasible, the examiner(s) must so state, and otherwise describe all pertinent findings and symptoms, including whether there is evidence of favorable or unfavorable ankylosis of the spine or any portion thereof.  

d.  The examiner(s) should specifically note all symptomatology and manifestations caused by the service-connected peripheral neuropathy of the left upper and lower extremities. The examiner should specify whether the peripheral neuropathy of the left upper and lower extremities is mild, moderate, moderately-severe, or severe. 

The examiner should report whether there is complete paralysis in the left upper extremity with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances. 

The examiner should report whether there is complete paralysis in the left lower extremity with foot drop and/or a loss of movement or weakened movement below the knee and in the foot and ankle.

e.  With regard to any neurological disability resulting from the service-connected disabilities, specify the nerve(s) affected, together with the degree of paralysis caused by service-connected lumbar or cervical spine disability.  The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  

f.  The examiner(s) should consider and discuss the lay statements and private medical evidence of record, to specifically include the October 2015 statement from a private physician.

g.  Complete explanations should be provided for all opinions rendered.  

3.  Schedule the Veteran for an examination for housebound status or permanent need for regular aid and attendance.  

4.  Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

5.  Then readjudicate the matters of entitlement to a rating in excess of 40 percent for DDD of the lumbar spine for the period prior to February 28, 2011, and in excess of 20 percent therefrom; entitlement to a rating in excess of 30 percent for DDD and arthritis of the cervical spine; entitlement to an initial rating in excess of 30 percent for PN of the LUE; entitlement to an initial rating in excess of 20 percent for PN of the LLE; and entitlement to SMC based on the need for regular aid and attendance of another person or at the housebound rate.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal since last considered.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

